DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 17 is drawn to a “a storage means readable by computer equipment on which a computer program product comprises code instructions”. However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the full scope of the claimed "storage means " covers both transitory and non-transitory media. Transitory media includes signals, carrier waves, etc. on which executable code was recorded and from which computers acquired such code. Transitory media do not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In MPEP 608.01(m) states “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.” Therefore the claimed initial feature maps (Cl, C2, C3, C4, C5) and enriched feature map (P2, P3, P4, P5) as claimed in the claims are not given any patentable weight in Claims 1-7 and 9. Because no patentable weight is given to (Cl, C2, C3, C4, C5) or (P2, P3, P4, P5). 
Claim 1 now states “a plurality of initial feature maps 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-10, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US2020/0117937 hereinafter referred to as Lee in view of Li et al. “Pyramid Attention Network for Semantic Segmentation” dated 25 Nov 2018 disclosed in the filed information disclosure statement hereinafter referred to as Li.

As per Claim 1, Lee teaches a method of detecting at least one element of interest visible on an input image, by means of a convolutional neural network, CNN, the method being characterized in that it comprises the implementation, by data processing means (21) of a client (2), (Lee, Paragraph [0041]) of steps of:
 (a) extracting, by means of an ascending branch of a first subnetwork of said CNN of feature pyramid network, FPN, type, a plurality of initial feature maps (Cl, C2, C3, C4, C5) representative of the input image at different scales, said FPN further comprising a descending branch and lateral connections between the ascending branch and the descending branch, each lateral connection transmitting from the ascending branch to the descending branch of the FPN an initial feature map (C2, C3, C4, C5) to which it is uniquely associated, at least one lateral connection associated with a an initial feature map (C2, C3, C4) (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example configuration of the feature extractor 110 of FIG. in accordance with some example embodiments 1. For brevity of illustration, the plurality of layers L1 to L4 (refer to FIG. 2) for performing a convolution operation and a pooling operation are not illustrated, and only feature maps FM1 to FM4… In the example of FIG. 3, a feature extractor 110 may be implemented as a feature pyramid network (FPN)”)
 (b) generating, by means of said descending branch of the FPN, a plurality of enriched feature maps (P2, P3, P4, P5) also representative of the input image at different scales, each enriched feature map (P2, P3, P4, P5) incorporating the information from the initial feature maps (C1, C2, C3, C4, C5) of smaller or equal scale; (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example configuration of the feature extractor 110 of FIG. in accordance with some 
(d) detecting at least one element of interest visible on an input image, by means of a second subnetwork of said CNN, referred to as detection network, taking said enriched feature maps (P2, P3, P4, P5) as input.  (Lee, Paragraph [0056] and Figure 3, Paragraph [0047], classifier 140)
Lee does not explicitly teach other than the smallest-scale initial feature map (C5) comprising an attention module; 
Li teaches other than the smallest-scale initial feature map (C5) comprising an attention module; (Li, Page 3-4, use of a feature pyramid attention (FPA) as seen in Figure 2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Lee because by utilizing an attention module in conjunction with the feature pyramid network of Lee will assist in the semantic segmentation task to improve the network of Lee. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Lee in view of Li teaches the method according to claim 1, wherein, for each enriched feature map (P2, P3, P4, P5), an initial feature map (C2, C3, C4, C5) of the same scale is transmitted from the ascending branch to the descending branch of the FPN via the lateral connection uniquely associated with this initial feature map (C2, C3, C4, C5).  (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example configuration of the feature extractor 110 of FIG. in accordance with some example embodiments 1. For brevity of illustration, the plurality of layers L1 to L4 (refer to FIG. 2) for performing a convolution operation and a pooling operation are not illustrated, and only feature maps FM1 to FM4 and FM1′ to FM4′ indicating operation results are illustrated. In the example of FIG. 3, a feature 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Lee in view of Li teaches the method according to claim 1, wherein the largest-scale initial feature map (Cl) is not transmitted from the ascending branch to the descending branch of the FPN.  (Lee, Paragraph [0056] and Figure 3 and Li, p 3-4)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 4, Lee in view of Li teaches the method according to claim 1, wherein the smallest-scale enriched feature map (P5) is generated from the smallest-scale initial feature map (C5), each other enriched feature map (P2, P3, P4) is generated from the initial feature map (C2, C3, C4) of the same scale and a smaller-scale enriched feature map (P2, P3, P4).  (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example configuration of the feature extractor 110 of FIG. in accordance with some example embodiments 1. For brevity of illustration, the plurality of layers L1 to L4 (refer to FIG. 2) for performing a convolution operation and a pooling operation are not illustrated, and only feature maps FM1 to FM4 and FM1′ to FM4′ indicating operation results are illustrated. In the example of FIG. 3, a feature extractor 110 may be implemented as a feature pyramid network (FPN)”.)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 5, Lee in view of Li teaches the method according to claim 1, wherein at least on enriched feature map (P2, P3, P4) other than the smallest-scale enriched feature map (P5) is generated by adding the initial feature map (C2, C3, C4) focused by the attention module and a smaller-scale enriched feature map (P3, P4, P5) scaled to the same scale as said initial feature map (C2, C3, C4).  (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 6, Lee in view of Li teaches the method according to claim 1, wherein the lateral connection associated with the smallest-scale initial feature map (C5) comprises an attention module of a first type, the attention module of said lateral connection associated with an initial feature maps (C2, C3, C4) other than the smallest-scale initial feature map (C5) being of a second type.  (Lee, Paragraph [0056] and Figure 3 and Li, page 3-4, use of a feature pyramid attention (FPA) as seen in Figure 2)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 7, Lee in view of Li teaches the method according to claim 6, wherein each lateral connection associated with an initial feature maps (C2, C3, C4) other than the smallest-scale initial feature map (C5) comprises an attention module of the second type. (Lee, Paragraph [0056] and Figure 3 and Li, page 3-4, use of a feature pyramid attention (FPA) as seen in Figure 2)
The rationale applied to the rejection of claim 6 has been incorporated herein. 


As per Claim 8, Lee in view of Li teaches the method according to claim 7, wherein the first type of attention module is a feature pyramid attention, FPA, module; and/or the second 
 The rationale applied to the rejection of claim 7 has been incorporated herein. 

As per Claim 9, Lee in view of Li teaches the method according to claim 1, further comprising a step (c) of identifying in the enriched feature maps (P2, P3, P4, P5), by means of a third subnetwork of said CNN of region proposal network, RPN, type, regions of interest potentially containing an element of interest.  (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example configuration of the feature extractor 110 of FIG. in accordance with some example embodiments 1. For brevity of illustration, the plurality of layers L1 to L4 (refer to FIG. 2) for performing a convolution operation and a pooling operation are not illustrated, and only feature maps FM1 to FM4 and FM1′ to FM4′ indicating operation results are illustrated. In the example of FIG. 3, a feature extractor 110 may be implemented as a feature pyramid network (FPN)” and Li, Figure 1)
 The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 10, Lee in view of Li teaches the method according to claim 9, wherein step (c) comprises the realignment by a CNN trimming module of each enriched feature map (P2, P3, P4, P5) according to identified regions of interest, step (d) being implemented on the realigned enriched feature maps (P2, P3, P4, P5).  (Lee, Paragraph [0056] and Figure 3, “FIG. 3 illustrates an example configuration of the feature extractor 110 of FIG. in accordance with some example embodiments 1. For brevity of illustration, the plurality of layers L1 to L4 (refer to FIG. 2) for performing a convolution operation and a pooling operation are not illustrated, and only feature maps FM1 to FM4 and FM1′ to FM4′ indicating operation results are illustrated. In the example of FIG. 3, a feature extractor 110 may be implemented as a feature pyramid network (FPN)” and Li, Figure 1)
 The rationale applied to the rejection of claim 9 has been incorporated herein. 


As per Claim 12, Lee in view of Li teaches the method according to claim 1, wherein step (d) comprises segmenting the input image.  (Lee, Paragraph [0048], use of segmentator 160)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 13, Lee in view of Li teaches the method according to claim 12, wherein the elements of interest are biometric prints, the method comprising a processing step (e) of said segmented input image to extract said desired features from each biometric print represented by said input image.  (Lee, Paragraph [0048], use of segmentator 160, Paragraph [0085], an application is for identifying biometric features for authentication)
The rationale applied to the rejection of claim 12 has been incorporated herein.
As per Claim 15, Lee in view of Li teaches the method according to claim 13, wherein the at least one biometric print represented by the input image is that of an individual, the method further comprising a step (f) of identifying or authenticating said individual by comparing the desired features extracted from the biometric print represented by said input image with the reference biometric print features.  (Lee, Paragraph [0085], an application is for identifying biometric features for authentication)
The rationale applied to the rejection of claim 13 has been incorporated herein.


As per Claim 16, Lee in view of Li teaches the computer program product comprising code instructions for executing a method according to claim 1 of detecting at least one element of interest visible in an input image, when said program is executed on a computer. (Lee, Paragraph [0007])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

 
As per Claim 17, Lee in view of Li teaches the storage means readable by computer equipment on which a computer program product comprises code instructions for executing a method according claim 1 detecting at least one element of interest visible in an input image. (Lee, Paragraph [0007])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US2020/0117937 hereinafter referred to as Lee in view of Li et al. “Pyramid Attention Network for Semantic Segmentation” dated 25 Nov 2018 disclosed in the filed information disclosure statement hereinafter referred to as Li as applied to Claim 1 and further in view of Akselrod-Ballin et al. US2019/0304092 hereinafter referred to as Akselrod-Ballin.


As per Claim 11, Lee in view of Li teaches the method according to claim 1,
Lee in view of Li does not explicitly teach comprising a prior training step (a), by data processing means (11) of a server (1), from an image database of elements of interest already annotated, of parameters of said CNN.  
Akselrod-Ballin teaches comprising a prior training step (a), by data processing means (11) of a server (1), from an image database of elements of interest already annotated, of parameters of said CNN.  (Akselrod-Ballin, Paragraph [0066], use of annotated training images to train deep convolutional neural network)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod-Ballin into Lee in view of Li because by utilizing annotated training images from a database to train the feature pyramid network of Lee will result in a more effective neural network.  
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 11.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US2020/0117937 hereinafter referred to as Lee in view of Li et al. “Pyramid Attention Network for Semantic Segmentation” dated 25 Nov 2018 disclosed in the filed information disclosure statement hereinafter referred to as Li as applied to Claim 13 and further in view of Carmignani et al. US2020/0259638 hereinafter referred to as Carmignani. 

As per Claim 14, Lee in view of Li teaches the method according to claim 13, 
Lee in view of Li does not explicitly teach wherein said biometric prints are fingerprints, the desired features to be extracted from the at least one fingerprint represented by said input image comprising the position and/or orientation of minutiae. 
	Carmignani teaches wherein said biometric prints are fingerprints, the desired features to be extracted from the at least one fingerprint represented by said input image comprising the position and/or orientation of minutiae. (Carmignani, Paragraph [0066])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carmignani into Lee in view of Li because by utilizing details such as orientation and minutiae of the fingerprints for authentication will increase the accuracy of the authentication method.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666